Citation Nr: 1329672	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2011 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
In July 2012, the Veteran testified at a Board 
videoconference hearing and a transcript of that hearing is 
associated with the claims folder.  Also in December 2012, 
the Board reopened this matter and remanded for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  Acquired psychiatric disability was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is acquired psychiatric disability otherwise 
related to such service.


CONCLUSION OF LAW

Acquired psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2012). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).
 
Upon receipt of a complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).
 
The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the 
appellant pre-adjudication notice a by letter dated in July 
2004. The notification complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
The RO provided the appellant with additional notice in 
October 2010, subsequent to the initial adjudication.  The 
notification complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying 
the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.
 
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination). See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006). 
 
VA has obtained service treatment records (STRs) and private 
and VA treatment records.  Efforts to obtain the Veteran's 
worker's compensation and social security administration 
(SSA) records were unsuccessful, as the Veteran's claims 
files had been destroyed.  In a June 2013 letter, the 
Veteran was notified of this and advised that if such 
records were in his possession, he could submit them.  No 
such records have been received to date.  

In addition, the Veteran was afforded VA examinations in 
April 1994 and July 2013; and he was afforded the 
opportunity to give testimony at a Board videoconference 
hearing in July 2012.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and his representative have not contended otherwise.
 
VA has complied with the notice and assistance requirements 
and the Veteran is not prejudiced by a decision on the claim 
at this time.

Factual Background

Initially, the Board notes that it has reviewed all the 
evidence in the Veteran's claims file and in Virtual VA 
(VA's electronic data storage system).  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting its decision, there is no requirement that the 
Board discuss every piece of evidence in the record.  
Rather, the Board will summarize the relevant evidence, as 
appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000).

The Veteran's STRS were silent for complaints, treatment, or 
diagnoses of a psychiatric disability.  Specifically, on 
July 1956 service separation examination, the Veteran's 
psychiatric evaluation was normal.  

Upon VA examination in April 1958 in connection with claims 
for physical disorders, the Veteran's psychiatric status was 
evaluated as normal.  VA outpatient treatment records dated 
between 1969 and 1985 were negative for complaints or 
treatment for a psychiatric disability.  A 1993 private 
psychiatric evaluation showed the Veteran was diagnosed with 
depressive disorder, not otherwise specified.

An April 1994 VA examination reveals the Veteran reported 
psychiatric problems beginning in May 1992 after a racial 
incident at the school where he was teaching in Los Angeles, 
California, following the race riots.  The Veteran reported 
stress from the riots.  He denied any psychiatric illness 
prior to May 1992.  He was diagnosed with major depression.

Records from the California School District show the Veteran 
was diagnosed with job related major depression.  

In 1994, the Veteran filed for SSA benefits claiming "mental 
depression disorder" as his disabling condition.  As noted 
above, efforts to obtain such records were unsuccessful.  

VA outpatient treatment records dated in January 2005 show 
the Veteran underwent a PTSD screen.  He reported having 
nightmares, being constantly on guard and watchful, and 
being easily startled.  The screen was negative, but he had 
a positive depression screen.  

In February 2005, the RO determined that service connection 
was not warranted for manic depressive/neurosis, determining 
that there was no evidence of the disability in service or 
for many years thereafter and that there was no evidence 
that the claimed disability was incurred in or caused by the 
Veteran's service.

In December 2009, a psychological assessment revealed "no 
depression/sadness, insomnia, hallucinations, suicidal 
thoughts."

In October 2010, the Veteran filed a claim for PTSD.  
Through his statements and testimony, he claims that PTSD 
was the result of stressors to include being subjected to 
day by day firing of a 105 Howitzer gun, fear of stepping on 
a land mine in Korea, and having someone in Okinawa killed 
when they picked up a land mine.

An October 2010 treatment record noted that the Veteran 
reported poor sleep and irritability beginning in 2003 after 
having prostate cancer.  He denied combat exposure.  He was 
diagnosed with depressive disorder, not otherwise specified.  
VA outpatient treatment records dated in 2011 and 2012 show 
continued treatment for depressive disorder, not otherwise 
specified.

In February 2011, the RO made a formal finding on the lack 
of evidence to verify stressors.

On February 2011 psychiatry note, the Veteran reported that 
he was less irritable and didn't argue as much when he was 
taking his medication.  An Axis I diagnosis of depressive 
disorder not otherwise specified was noted.  This diagnosis 
was again noted in an April 2011 psychiatry note.  At this 
time, the Veteran reported that "his mood has been good 
because he decided not to let things get to him."  He also 
admitted to not taking his medication regularly and 
identified a stressor, stating that a possible lien is being 
put against his home.

In July 2012, the Veteran presented testimony before the 
Board.  He testified that he was stationed in Okinawa, 
Japan, and was a truck driver.  He further testified that he 
fired a 105 Howitzer gun from his truck.  He reported 
symptoms of anger, marital difficulty resulting in divorce, 
and talking to himself.  He also indicated that he had 
recurring dreams of fighting crowds and running in fear.  He 
testified that his Marine unit was the first in Okinawa 
after the Korean War and that they were told there were live 
explosives or duds in the ground, which caused him fear.  He 
stated that someone got killed when they handled a land 
mine, though he did not recall the name of the individual.  

In June 2013, the RO again made a formal finding on the lack 
of evidence to verify stressors.

On July 2013 VA examination, the Veteran identified two 
stressors. First, he stated that while on a trip to Iwo 
Jima, someone was blown up and killed by a land mine; he 
stated that he did not witness it but was told about it by 
his commander.  Secondly, he reported an incident during 
boot camp when his drill instructors laughed at him and hit 
him.  The examiner noted that neither of these stressors is 
adequate to support the diagnosis of PTSD.  Additionally, 
the examiner noted that the Veteran had difficulty falling 
or staying asleep, but did not experience persistent 
avoidance of stimuli associated with the trauma or numbing 
of general responsiveness.  The examiner concluded that the 
Veteran's symptoms do not meet the diagnostic criteria for 
PTSD under DSM-IV criteria.  The examiner further concluded 
that the Veteran does not have a mental disorder that 
conforms with DSM-IV criteria.  The examiner stated he is 
aware that an April 2011 psychiatry note indicated that 
depressive disorder was diagnosed; however he stated that he 
could not account for this diagnosis since that treatment 
note also indicated that the Veteran denied mood, sleep, 
appetite and energy problems.  Further, the examiner noted 
that records indicate that the Veteran's mood tends to 
fluctuate depending on stress which would suggest his mood 
shifts are transient reactions to life events and appear to 
be within normal limits.

Legal Criteria and Analysis

The Veteran is seeking service connection for an acquired 
psychiatric disability, originally claimed as PTSD.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, 
for Veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).
 
During the course of the appeal, the provisions of 38 C.F.R. 
§ 3.304(f) pertaining to PTSD were amended; specifically, an 
amendment to 38 C.F.R. § 3.304(f) effective from July 13, 
2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This 
amendment eliminated the requirement for corroboration that 
the claimed in-service stressor occurred if a stressor 
claimed by the Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom 
VA had contracted confirms that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all 
of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PSTD

The Board observes that there is no diagnosis of PTSD 
documented or alleged during the Veteran's military service.  
In any event, even if there were in-service manifestations 
of psychiatric disability, service connection for PTSD still 
could not be granted in this case without a current 
diagnosis of PTSD.

The preponderance of the evidence indicates that the Veteran 
does not have PTSD.  There are no medical reports of record 
containing a verified diagnosis of PTSD with reference to 
the applicable DSM-IV criteria.  Moreover, when the Veteran 
was examined by a VA licensed clinical psychologist, it was 
unequivocally concluded that a diagnosis of PTSD was not 
supported.  The examining psychologist presented the clear 
competent conclusion that the Veteran's reported stressor 
events do not meet the PTSD stressor criterion, and 
furthermore, that the Veteran's symptoms are not sufficient 
to make a PTSD diagnosis (or any mental disorder diagnosis).  
This conclusion from the qualified clinical psychologist was 
informed by thorough interview and examination of the 
Veteran, together with review of the claims file and 
citation to the factual record.  The Board finds that the 
July 2013 VA examination report's conclusion is highly 
probative evidence indicating that the Veteran does not have 
a diagnosis of PTSD meeting the applicable DSM-IV criteria.  
There is no probative evidence to the contrary showing a 
PTSD diagnosis during the pendency of this appeal.  As the 
weight of the probative evidence weighs against finding that 
the Veteran has had a diagnosis of PTSD, service connection 
for PTSD cannot be warranted.  38 C.F.R. § 4.125(a).  In the 
absence of a current diagnosed disability, service 
connection cannot be granted for such disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet App. 141, 143-144 (1992).  

The Board acknowledges the Veteran's assertions that he 
suffers from PTSD.  The Veteran's lay testimony is competent 
to report his symptoms, but his own account of symptom 
complaints has been interpreted by the competent licensed 
clinical psychologist as failing to meet the DSM-IV criteria 
for a PTSD diagnosis; the Veteran is not shown to possess 
the skills necessary to establish a specialized diagnostic 
characterization of his psychiatric symptoms as PTSD.  
Although lay persons are competent to provide opinions on 
some medical issues, see Kahana v. Shinseki, 24 Vet. App. 
428, 435 (2011), as to the specific issue in this case, 
determining a diagnosis of PTSD falls outside the realm of 
common knowledge of a lay person.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay 
persons not competent to diagnose cancer)."  Here, the 
psychologist serving as the July 2013 VA examiner, with full 
knowledge of the Veteran's self-reported history of 
symptoms, was nevertheless of the opinion that the Veteran 
does not currently have PTSD.  The Board finds the VA 
examiner's opinion is the most probative evidence, and thus, 
must conclude that the evidence of record weighs against 
finding that the Veteran has a diagnosis of PTSD.  With no 
current diagnosis of PTSD, service connection cannot be 
granted for PTSD. 

After reviewing the totality of the evidence, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107.

Acquired Psychiatric Disability Other Than PTSD

Although the Veteran primarily claimed entitlement to 
service connection for PTSD, application of the judicial 
holding in Clemons v. Shinseki, 21 Vet. App. 1 (2009) 
results in the Board considering the expanded issue of 
entitlement to service connection for an acquired 
psychiatric disability more broadly.

As noted above, the Veteran's STRs are silent for any 
complaints, treatment, or diagnosis of a psychiatric 
disability.  The earliest diagnosis of a psychiatric 
disability is in 1993 when the Veteran was diagnosed with 
depressive disorder, not otherwise specified.   During the 
July 2012 hearing, the Veteran testified that he did not 
have any psychiatric problems during service, but that they 
developed later.  Accordingly, the evidence is against a 
finding that a psychiatric disability manifested in service 
or that a psychosis manifested in the first postservice 
year.  
The Board must now consider whether the Veteran presently 
suffers from a psychiatric disability as otherwise due to 
service.

The Board acknowledges the prior diagnoses of depressive 
disorder, not otherwise specified, and major depression in 
the record.  However, the Board notes that these diagnoses 
appear to be attributed to other causes, and not to service.  
Notably, on April 1994 VA examination, the Veteran reported 
that his psychiatric problems began in May 1992 and 
attributed such problems to racial tensions.  Then, in 
October 2010 the Veteran was diagnosed with depressive 
disorder after he reported poor sleep and irritability 
(beginning in 2003) from dealing with prostate cancer.  
Finally, in February and April 2011 treatment records, Axis 
I diagnoses of depressive disorder not otherwise specified 
were noted.  At this time, the Veteran reported stress from 
a possible lien being put against his home, but also 
reported his mood was improved.  Further, records from his 
employer (California School District) revealed the Veteran 
was diagnosed with job related major depression.   Here, the 
evidence of record shows the Veteran seeking psychiatric 
treatment and receiving diagnoses of depression for stress 
as due to various life events.  He does not contend, nor 
does the evidence show that his depression is due to 
service.

The only opinion of record that considers the causal 
relationship of such psychiatric complaints and symptoms is 
the July 2013 VA examiner's report, which attributed the 
Veteran's documented mood fluctuations as "transient 
reactions to life events."  The VA examiner opined that the 
Veteran is not presently suffering from any mental 
disability.  The Board finds this opinion highly probative, 
as it was provided by a licensed clinical psychologist who, 
after a thorough examination and interview with the Veteran 
and after a review of the claims file with citation to the 
factual record, determined that the Veteran did not 
presently suffer from any mental disability.  Specifically, 
the examiner considered the April 2011 treatment record 
noting a diagnosis of depressive disorder, but stated that 
he could not account for this diagnosis since the treatment 
record also noted the Veteran denied mood, sleep, appetite 
and energy problems.  

The Board has considered the Veteran's contentions, but 
notes that the Veteran is not competent to offer an opinion 
as to the cause of his depressive disorder and its 
relationship to his period of military service.  The Board 
finds that any such statements made by the Veteran in this 
regard are entitled to limited probative value since he 
lacks any medical training.  See 38 C.F.R. § 3.159(c).

There is no competent medical evidence showing that any 
acquired psychiatric disability, including depressive 
disorder/major depression is otherwise causally linked to 
his service.  There is no suggestion of any psychiatric 
problems until 1992, over 30 years after service separation.  
Such a lengthy time interval between service and the 
Veteran's first recorded request for treatment for 
depression is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board is thus compelled to conclude that the 
preponderance of the evidence is against service connection 
for an acquired psychiatric disability.  Thus, the benefit 
of the doubt rule is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disability, 
to include PTSD, is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


